Douguas, J.,
concurring only in result. I fully concur with the Court that an executor or administrator can sue in forma pauperis under sections 209 and 210 of The Code; but I do not think that it is necessary for the administrator to be personally a pauper in order to do so. The Code nowhere says so. Section 209 provides that the Clerk shall require a bond in the sum of two hundred dollars, or require a deposit of money in like amount or a written authority to sue before issuing summons. Section 210 allows any person to sue as a pauper upon proving that ho has a good cause of action, and “making affidavit that he is unable to comply with the last section.” I understand this to mean that he is unable to comply as administrator. The statute does not say that any pauper may be allowed to sue, but that any person may sue as a pauper. An administrator suing under what, for the want of a better name, may be called Lord Campbell’s Act, *325rarely, if ever, bas any money in bis bands belonging to tbe distributees; and it may often happen tbat tbe distributees cannot justify in tbe necessary amount. I assume tbat section 209 of The Code contemplates a justified bond, as that is the usual way of determining tbe sufficiency of tbe surety. This justification is on tbe part of tbe sureties and not of tbe principal. The solvency or insolvency of tbe latter makes no difference as far as tbe bond is concerned. If tbe principal is insolvent, but yet can obtain sufficient sureties, be must give tbe bond. On the contrary, if be is solvent and yet cannot give sufficient surety, bis bond will not be accepted. In tbat event be must deposit tbe $200 in money -if able to do so; but I do not understand tbat be is required to deposit bis own money when suing en autre droit. Neither tbe letter nor tbe reason of tbe law seems to require it. Tbe bond is not required to protect tbe officers in tbe payment of their costs, but upon tbe specific condition tbat “tbe plaintiff shall pay tbe defendant all such costs as the defendant shall recover of him in tbe action.’ The Code, see. 209.
Moreover, I think tbat any person bas tbe right of appeal in forma pauperis when be brings himself within tbe terms of tbe statute.
I am aware that this Court bas held tbat a refusal to dismiss is not appealable, and while I may have some doubts as to tbe strict correctness of tbe rule in all cases, it seems too wel settled to be now seriously disturbed. However, I see no reason why an appeal should not lie from a judgment by default and inquiry if its determination might end tbe case.
I suppose tbe plaintiff should comply with tbe terms of tbe statute as herein construed, and tbat bis failure to do so, either by amendment or a new suit, would entitle tbe defendant to move for a dismissal; but as the appeal is premature, we can decide the question only by intimation or anticipation.